Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 12/29/2021 in response to the Office Action of 8/23/2021 is acknowledged and has been entered.  Claims 1-15,18-20 are pending.  Claims 16-17 have been cancelled. Claims 1-11 have been withdrawn.  Claims 12,18-12 have been amended. Claims 12-15,18-20 are currently under consideration in view of the elected species. 
Objection to Specification
The use of the trademark has been noted in throughout this application as for example the use of Mercodia®, Cytostep®  Pal Vivid TM  Tween® Alexa Fluor® [0091][0091][0093][0052][0050].  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks. The entire specification should be reviewed for these kinds of informalities and correction is required. 
Response to Applicant Argument
Applicant stated that is unaware of use of trademark and not address the objection.  The objection is maintained for the reasons of record.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12,14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nabatiyan et al  as evidenced by the instant specification as applied to claims 12,14,16,20 in view of Millipore Guide (2008, retrieved from URL:www.millipore.com/publications.nsf/a73664f9f981af8c852569b9005b4eee/348ee7096d93729b85256bf40066a40d/$FILE/tb500en00.pdf) and  Baumgardner et al.. 
Nabatiyan et al teach throughout the patent and especially in Abstract [0050], lateral flow assay test device for the detection of biomolecule, wherein the lateral flow assay test device comprises a body having a sample receiving zone and an opposite zone (Fig.2) and comprising a plurality of sandwiched layers including a top layer and a bottom layer as for example a conjugate pad sandwiched between a sample pad and a capture membrane comprising nitrocellulose (instant claim 16) and an absorbent pad [0050] wherein the conjugate pad comprises a primary antibody to the analyte of interest coated with detector particles [0051].  
The device allows a sample fluid to flow from the sample receiving end toward the opposite end through a conjugate pad, as for example a blood sample flows from the sample pad whereupon immobilization of blood cells can occur, through a conjugate pad toward the opposite end [0051] to the test line (instant claim 20)where a capture antibody (instant claim 14) for the analyte of interest is deposited, wherein the analyte of interest /biomolecule is for example insulin [0010][0079], and wherein the detector particles are colloidal gold [0067].  In addition antibodies to insulin are known in the art and commercially available and therefore considered prior art before the filing of the instant application by admission (see MPEP(2129) (see instant specification ([0050]Fig3A) 
Nabatiyan et al is silent regarding the plurality of sandwiched layers comprises a blood filter pad. 
However, using blood filter pads in immunochromatographic strips to accommodate whole blood as the sample is known in the prior art as taught in Millipore Guide.  
In particular, Millipore Guide discloses considerations for product development of rapid lateral flow devices including test strip design, materials and reagents (whole publication), including references i.e. a list of patents relevant to the development of immunochomatographic assays using labeled components as for example colloidal gold (Appendix pages 36-37; page 2 right 3rd paragraph)  and patents relating to whole blood filtration as for example US PAT 5,186,843  to Baumgardner et al. (Appendix page 37). 
Baumgardner et al. teaches throughout the patent whole blood filtration materials for separating plasma or serum from whole blood and comprising glass microfibers(instant claim 18)  that can be manufactured in varying thickness typically about 0.175 to 0.65 mm (column 2 lines 39-48) which includes the claimed range  (instant claim 19).  Advantageously, the single layer media wil not denature or bind with the components of plasma or serum and effectively transport the separated plasma or serum from the separation region (column 2 lines 16-32) on solid supports.   
It would have been prima facie obvious, before the effective filing of the claimed invention, to incorporate a blood filter pad as taught in Millipore Guide and Baumgardner et al. in the plurality of sandwiched layers of the device of Nabatiyan et al.  for the detection of insulin because Nabatiyan et al. suggests the device can be modified to immobilize blood cell and because a blood filter pad can separate cells from serum or plasma to advantageously accommodate whole blood as the sample without analyte denaturation as taught in Baumgardner et al.   
One would be motivated to do so, to avoid centrifugation and save time and labor while allowing for effective transport of sufficient plasma/serum quantity for rapid Millipore Guide and Baumgardner et al.  (col 1 lines 1-45;col 2 lines 16-32))    
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive.  
In contrast Applicant to applicant assertion that Nabatiyan et al. do not teach the limitation of previously presented claim 16, now cancelled, it is noted that Nabatiyan et al. teach a plurality of sandwiched layers comprising nitrocellulose as previously explained (see 102 rejection, office action 9/23/2021) and set forth above. 

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over
Nabatiyan et al  as evidenced by the instant specification ,Millipore Guide and  Baumgardner et al. as applied to claims 12,14 and 18-20 in view of ThermoFisher Antibodies and  Barbeau et al.
 Nabatiyan et al  ,Millipore Guide and  Baumgardner et al. are relied upon as in the 103 rejection above
While the combination of Nabatiyan et al Millipore Guide and Baumgardner et al teach the device of claim 12 comprising a capture and detection antibodies for the insulin analyte, the combination of references is silent regarding disclosing a specific embodiment for detecting ELISA wherein the detecting antibody is clone E2E3 and the capture antibody is clone 2D11.  
However, these antibodies were known, previously used in the art and commercially available along with additional anti-insulin antibodies i.e. total 36 clones,  as taught in ThermoFisher Antibodies, at least since 2008 as evidenced by the ThermoFisher Antibodies for each of  clone E2E3 and clone 2D11.  In addition the instant specification admits the claimed antibodies were commercially available and therefore considered prior art before the filing of the instant application by admission (see MPEP(2129).  
It would have been prima facie obvious, before the effective filing of the claimed invention, to select and match antibodies that are commercially available  as taught in ThermoFisher Antibodies for capture and detection of insulin in the device of Nabatiyan et al Millipore Guide and  Baumgardner et al because such  device requires an antibody pair for the detection of the insulin analyte and because matching capture/detection antibodies is conventionally used in the art to optimize detection of analytes in sandwich immunoassay also taught in Barbeau et al 
One of ordinary skill in the art would have been motivated to detect for the presence/amount of insulin in blood by optimizing the capture/detection pairs of the antibodies of ThermoFisher Antibodies to allow for optimal sensitivity in an easy to use simple lateral flow device of Nabatiyan et al Millipore Guide and  Baumgardner et al.  As antibodies of the prior are the same as claimed, absent a showing of unapparent differences, it would have been with expectation of success that they would function in the same manner for the detection of insulin in a sandwich lateral flow device.   The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the same material, structural and functional characteristics of the claimed product.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the In re Best 562F.2d 1252, 195 USPQ 430 (CCPA).
Further, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
In this case, the problem facing those in the art was to develop a specific and sensitive assay for the detection of insulin in a sandwich format using a lateral flow device.  A person of ordinary skill would have good reason to pursue the known options within his or her technical grasp as for example select and combine antibodies from a finite number of antibodies that were commercially available as taught in ThermoFisher Antibodies to match capture and detection antibodies for optimal detection of insulin.   The skilled artisan would have reason to try these antibodies for use as a capture and try these antibodies for use as a detection antibody with reasonable expectation that at least one would be successful.  Labeling an antibody with colloid gold was conventional also taught in Nabatiyan et al..


Claims 12-15,18-20 are  rejected under 35 U.S.C. 103 as being unpatentable over Hennessey et al (WO 2017017314) and Millipore Guide in view of Nabatiyan et al. and ThermoFisher Antibodies.
Hennessey et al. teach throughout the patent and especially in Figs1-2, a typical  lateral flow device comprising a body having a sample receiving zone and an opposite zone (test line  element 13) and comprising a plurality of sandwiched layers including a top layer and a bottom layer (Fig 2) whereby allowing a sample fluid as for example whole blood (Abstract)  to flow from the sample receiving end toward the opposite end through a conjugate pad (element 16) placed on the analytical membrane 12,  at the opposite end there is an absorbant pad 17, see pictures below.   The sample receiving pad comprises a blood separation fibrous web material (element 15) containing glass fibers (Abstract; page 8, lines 15-18) and cotton fibers and having a thickness of for example 340 um (example 1) (instant claims 18-20).   The blood separation fibrous web material improves the separation of the red blood cells from the plasma to increase the speed and volume of the sample on the lateral flow device (Abstract). 


    PNG
    media_image1.png
    926
    806
    media_image1.png
    Greyscale


 
Hennessey et al. does not teach the conjugate pad comprising an insulin antibody conjugated to a gold nanoparticle.
Millipore Guide teaches throughout the publication and especially in Fig.1  a schematic view of a lateral flow device that is substantially identical to the lateral flow device depicted in Hennessey et al.  In particular, the lateral flow device comprises a sample pad, a conjugate pad each on top of a membrane i.e. nitrocellulose (page 4)  and an absorbent pad (see Fig1 of Millipore Guide below).  

    PNG
    media_image2.png
    492
    1062
    media_image2.png
    Greyscale

Millipore Guide is further relied upon for disclosing details regarding using antibodies as a capture reagents as for example antibodies can be used as a capture reagents at the test line and as a conjugate on a detector particle in the conjugate pad (page 2 left second paragraph), wherein the most commonly used materials are colloidal gold and wherein conjugation procedures are well known and published (page 2 right 3rd  paragraph;4th paragraph) 

Nabatiyan et al. is relied upon for the detection of insulin using antibodies as a capture reagents as for example antibodies can be used as a capture reagents at the test line and as a conjugate on a detector particle in the conjugate pad antibodies labeled to colloidal gold nanoparticles. 
ThermoFisher Antibodies. is relied upon as in the 103 rejection above.  
It would have been prima facie obvious, before the effective filing of the claimed invention for one of ordinary skill, to incorporate an insulin antibody conjugated to a gold nanoparticle as taught in Nabatiyan et al. in the conjugate pad of the lateral flow device Hennessey et al. because Millipore Guide teach antibodies can be  used as capture reagents at the test line and as a conjugate on a detector particle i.e. colloid gold  in the conjugate pad, wherein nitrocellulose is commonly used as an analytical membrane  and  because Nabatiyan et al. teach detection of insulin with a lateral flow device in a sandwich format wherein the conjugate pad comprises an antibody conjugated to a gold nanoparticle.  
One would be motivated to so since insulin is present in blood and has clinical significance and because the lateral flow device of Hennessey et al. comprises a blood filter pad can efficiently separate cells from serum or plasma to advantageously accommodate whole blood as the sample for rapid diagnosis and increased sensitivity and without rupture of the erythrocytes that can cause assay interference while providing increased speed and volume of the separated material  (see  Hennessey et al. page 4 lines 20-27).
In addition it would have been prima facie obvious, before the effective filing of the claimed invention for one of ordinary skill, to incorporate a second anti-insulin antibody at the test line to detect insulin in sandwich format since such format is conventionally used as taught in Millipore Guide and Nabatiyan et al. teach detection of insulin with a lateral flow device in a sandwich format wherein a second antibody is placed at the test line.
Selecting insulin antibody pairs would have been within the skill in the art as antibodies were commercially available as taught in ThermoFisher Antibodies or as 
One of ordinary skill in the art would have been motivated to detect for the presence/amount of insulin in blood by optimizing the capture/detection pairs of the antibodies of ThermoFisher Antibodies to allow for optimal sensitivity in an easy to use simple lateral flow device of Hennessey et al. wherein the conjugate pad comprises an insulin antibody conjugated to a gold nanoparticle and the test line comprises a second anti-insulin antibody that can capture insulin in a sandwich format as taught in Nabatiyan et al. and it would have been with expectation of success that commercial anti-insulin antibody clone E2E3 can be used as a detecting antibody while commercial anti-insulin antibody clone 2D11 can be matched as the capture antibody as commercial antibodies  of the prior are the same as claimed, absent a showing of unapparent differences, and expected to  would function in the same manner for the detection of insulin in a sandwich lateral flow device.
Further, under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). 
In this case, the problem facing those in the art was to develop a specific and sensitive assay for the detection of insulin in a sandwich format using an lateral flow device.  A person of ordinary skill would have good reason to pursue the known options within his or her technical grasp as for example select and combine antibodies from a finite number of antibodies that were commercially available as taught in ThermoFisher Antibodies to match capture and detection antibodies for optimal detection of insulin with the lateral flow device of Hennessey et al  and Millipore Guide wherein the conjugate pad comprises an insulin antibody conjugated to a gold nanoparticle and the test line comprise a capture anti-insulin antibody as taught in Nabatiyan et al.
The skilled artisan would have reason to try these antibodies for use as a capture and try these antibodies for use as a detection antibody with reasonable expectation that at least one would be successful i.e. clone E2E3 as detecting antibody and matching clone 2D11 as the capture antibody.  Labeling an antibody with colloid gold was conventional also taught in Nabatiyan et al.
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive.  
Applicant argues against the cited reference individually.  It is noted that one that In contrast to Applicant argument that one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references. In re Keller , 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc. , 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145. 
In response to applicant argument that Hennessey et al. teach separating blood cells and therefore do not teach the lateral flow device allows the use of whole blood Hennessey et al. is dramatically different then what is claimed because of the blood filer, it is noted that blood filter pad of Hennessey et al. is capable for the same uses as claimed and also as disclosed in the instant specification i.e.  is to retain blood cells to allow plasma to flow rapidly [0052].   
In response to Applicant arguments that one would not combine the cited references because Millipore Guide discloses that efficient separation of blood cells from serum is difficult, it is initially noted that Hennessey et al teach the blood separation fibrous web material improves the separation of the red blood cells from the plasma to increase the speed and volume of the sample on the lateral flow device (Abstract).  Further it is noted that  Millipore Guide is  relied upon for disclosing details regarding using antibodies as a capture reagents as for example antibodies can be used as a capture reagents at the test line and as a conjugate on a detector particle in the conjugate pad (page 2 left second paragraph), wherein the most commonly used materials are colloidal gold and wherein conjugation procedures are well known and published (page 2 right 3rd  paragraph;4th paragraph)  In addition, while Millipore Guide presents a review of the state pf the art as of 2008, Millipore Guide does not teach away from using whole blood filtration pads on a lateral flow device.  In particular, Millipore Guide discloses considerations for product development of rapid lateral flow devices including test strip design, materials and reagents (whole publication), including references i.e. a list of patents relevant to the development of immunochomatographic assays using labeled components as for example colloidal gold (Appendix pages 36-37; page 2 right 3rd paragraph)  and patents relating to whole blood (Appendix page 37).   In Id. at 1364, 83 USPQ2d at 1304.  Therefore one of ordinary skill would have been motivated to include a blood separation pad as taught in Hennessey et al. in a lateral flow device as taught in Millipore for the detection of analytes in whole blood cells as the blood separation pads allow for improved the separation of the red blood cells from the plasma to increase the speed and volume of the sample on the lateral flow device (see Hennessey et al. Abstract) and it would have been with expectation of success that insulin can be detected because Nabatiyan et al  teach insulin is an analyte that can be detected with a lateral flow device in blood samples including blood plasma or serum i.e. soluble [0036].  Further, Applicant then asserts that unexpected results we obtained due to 1) selection and optimization of the detection antibody conjugation protocol, specifically antibody (Mabtech E2E3) biotinylation followed by linkage of biotinylated antibody to streptavidin-coated gold nanoparticles; and (2) optimization of the running buffer solution formulation with the additions of mouse IgG, BCS, EDTA.  Nevertheless, claims are not directed to methods and the features Applicant relies on i.e. specific chemistries or running buffers are not recited in claims.  Regarding using antibody clones of the dependent claims, optimization of antibody pairs is routine and conventional and  a person having ordinary skill in the art would have a reasonable expectation of success  that claimed commercial antibody clones  could be used in the method of  as the antibody clones functions in the same manner as the claimed 
Applicant’s reliance on unexpected results do not overcome clear and convincing evidence of obviousness.  Also see Richardson-Vicks Inc. v. Upjohn Co., 44 USPQ2d 1181 (CAFC 1997).  
Therefore, it is maintained that a person of ordinary skill in the art would have reasonably predicted the claimed invention based on the prior art, and the resulting invention would  have been expected. 
Conclusion
All other objections and rejections recited in the Office Action of 8/23/2021 are withdrawn in view of Applicant's amendments and/or arguments. 

No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798. The examiner can normally be reached Monday, Thursday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641